Citation Nr: 1429250	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of muscle contusion of the right posterior calf, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A hearing was held in January 2011, by means of video conferencing equipment before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In May 2011, the Board remanded this matter for additional development, along with the issues of entitlement to service connection for a right foot disorder, right ankle arthritis, and a left elbow fracture.  The RO completed all development and granted the claims for service connection.  Remaining on appeal is the claim for an increased rating for residuals of muscle contusion of the right posterior calf.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain a VA examiner's opinion regarding the etiology of the Veteran's common peroneal nerve neuropathy.

The Veteran seeks a disability evaluation in excess of 10 percent for residuals of muscle contusion of the right posterior calf.  Private treatment records dated in February 2011 show that the Veteran complained of a burning sensation in the right lower leg.  He had sensory loss to light touch, pinprick, and temperature in the distribution of the common peroneal nerve on the right.  In May 2011, the Veteran had an electromyography (EMG) study which showed abnormal results evidencing common peroneal nerve neuropathy on the right.  These records do not indicate whether the neuropathy is secondary to the Veteran's muscle contusion of the right posterior calf.  Accordingly, the Board finds that a remand is necessary to obtain an opinion indicating whether the neuropathy is secondary to the muscle contusion of the right posterior calf or to any other service-connected condition.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file and copies of pertinent records on Virtual VA and VBMS to a qualified VA examiner for an opinion as to whether it is at least as likely as not (50 percent probability or more) that the common peroneal nerve neuropathy of the right lower extremity is due to or has been aggravated by the Veteran's service-connected muscle contusion of the right posterior calf or any other service-connected condition.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reason why an opinion would require speculation.  

If the examiner cannot provide the requested opinion without examining the Veteran, then a VA examination must be scheduled.

2. Then readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


